Title: From Benjamin Franklin to [William Strahan], 16 May 1767
From: Franklin, Benjamin
To: Strahan, William


Dear Friend
May 16. 67
I send you the Notes you desired of me. When you have dress’d them they’ll be fit to appear in Company. I send also a little Article of News for your Paper, which I wish may be inserted this Evening if you see no Objection. I mean to set the Dispute in a ridiculous Light if I could. The Act of Parliament requires the Colony to find for the Troops, Barracks, Firing, Candles, Bedding, Utensils to dress their Victuals, Small Beer or Cyder, or Half a Pint of Rum with Salt Vinegar and Pepper. All the material Articles they have granted, and refuse only the Rum, Salt, Vinegar and Pepper. The Reasons they give are that those articles are not usually allow’d in other Places, and that they cannot afford them; but the true Reason is suppos’d to be, that by acting differently from the Act, it may appear that what they do is voluntary, and that they keep up their Claim of Right, to Freedom from Taxes by Act of Parliament. The End is an Allusion to one of the Tales in the Arabian Nights, wherein a Person is in great Distress, finding him self condemn’d to be hang’d, and could not conceive for what Offence, being charg’d only with having made his Cream Tarts without Pepper. Adieu. yours, affectionately
B Franklin
Pray lend me, and send by the Bearer, Ruffhead’s Statutes.
